935



       OFFICE OF THE A’ITORNEY GENERAL      OF TEXAS
                          AUSTIN




aonombl. f2OW(l@x. shoppera
corptrolkt or mbrio A0oouatr
Almlrr, TatM



                                           8th Legirlmturr.




                 to tbo ambndmea~t~rer*rrrato la your letter
Artlola 6221, v. A. c. a., rm4t-.~arsollowr~
           “09 the 18t Qay of eaoh oabndnr raonth
       the ComptrOllOr fhil p0;lt0 e+Oh IMrTiOd
       veteran who ir living with him wlfi8,1 pea-
       don of Fifty   ($50.00) Dollars per ntonthfor
                                                                   936   .




ma.   taorge x.   sbwpera, pagoa

        (LBlong as the   botltmep live, ena after
        the death of 01 ther perty, than tha raid
        veteran or his dam     at111 living am11
        only drew aa amount @qua1 to otho? vetorema
        or their wia0wa. To leoh veteren now un-
        married or l. widoweror widow who 18 drawing
       a pension or whose eppllcetlon mey be horo-
       eitrr rpprovod, shell be paid the sum of
       honty-fir0 (38.OO) Dollerr par aanth for
       &oh' L;8rl, nQ tho nmeinder of raid ~nrloa
       runa Iaftor rolmburUng tho,Gonorel flo*onud
       Fund tar an7 ldvmoembnt theretoforezmdr, to
       tho Ponrioa'PunQ rhell be oquelly proreted
       mong ell of ui d ponafonere w!kosooleinr to
       poarlonr hero boon rrtabllrhed and riled. An
       Ponrioar~rhell bogin oa the tire &Y or the
       belrnaer month roilowingthe appovai OS the
       epplloetlon.~
            Tbo relevant portion of Senate Bill tpo.24 provlderr
            "On the first   day of leoh aelonder .month
                                                   _
       the Cooptroller Nmll pay to eson married tot-
       lruI who 18 livingwith hi8 wire, a pensionof
       Zlehty (480.00) Collars ‘per aoath ror es long
                    may live, and aftor the Qoath of
       es they .both~
       oitlwr prty then the said vetemn, or Us
       wiaop 138111iiving ehell only be* aa mount
       equal to other vmwm3 or their viama. To
       oeoh votoren nols~unmerried or a wlQover, who
       la dlXvin6 l gx4nalon,or whose epplloetlon may
       here&tar be approved ehall be petd the ma
       or Plrty (:ao.OO) Doliers pr month ror oeoh      ;’

       per.    To oeoh widor who la now drawing a pen-
       SiGEi,Or who86 lFpliOation nay horaeftor bo
       a rroved ahell bo~pid the WI!J&  Of Thirty
       (igJO.OO)‘Daller~par aonth for eeoh year! pro-
       vided that any person rho bee bo6n grentod e
         enslzn, end *ho ir thereafter edaitted a1 en
       8 -to   of the COnfodorato Snne of thitiStat0
       &all thsroartor be entitled t0 ~8081V0   3enSiQn
.-   -


          ,.                                                                                 937




         Iron. Ooorgo H. Shocpard,              pago 3


                 paymont.8of tho a?aountof one-half (f) oi
                 the pension that ruoh pamon rould bo on-
                 titled to raerive If not an irmato or cuoh
                 hcaa. (All poneiooe rhell brgln on the
                 rimt day or tho oalondar month following
                 the lp?rovel           at tho appllaatlon.)*
                             xt 15 a)pweat      from the     trnu      of both of theaa
         AOtr    the0        t-9    ooaptrol~rr ir   authoriraQ        to mea vanrion
         peyaeat8only on tha rirrt day 0s reeh                        mnth, end that tbo
         mount 0s luoh paymota and the pmaoar   oatitlea   to maeire
         them   are     to     bs              bay of eaoh mont&
                                     detemlnrd on    tbs   first
      It la cm undoratendfng that uhan you mention paymate “Ior
      the month of Au&&&t- la your latter   you refer to tha paymenta
      to bo -do   an 8optanber 1 ainoe your departmat      Era   lon(l
      Ooartrurd .krtlcilo 6221 nob b related Artlolae to provide
      that psymnaatefor a gfvon month be me&a i7nthe flrrt day
      or t&a auoosedlng moth.     on tba 1st day of ~Ssgtambar,
      smf4ta Bl:l Ho, 24 rrillbo la ria for00 an4 la            an4
      u&o? Ite term you are euthorlzod enQ ordered to e&a
     ~pemantr in eooordenoe with the gw3vi~lonr or thir        Aot.
     alnor.3eotlon 51 0s krtiola IIf 0s our con~tltutlon rpo-
     oifioally authorizaa    the leglalaturo to grant pendons of
      thl8 type widar    such rcgulatlons end li~ltetlonr ac may
     be dO0100d by th4 legi#lK!tWO Ra 8fp~41&,w       a* rind 110
     inhibitiona a~elaat giving a literal interpretstloa to tha
     language of tNa hot. Consequsntly, It le our oplaim and
     you are raspeotfully edvfabd that the ponrloa peynontr to
     ba mede on the flret day of Saptrmbor ohould bo In tha
     ezounta euthorlzad    by Ssneta Dill SO. 24.
                         Trusting that the r0r0661:4fully                   enawora your


                                                                   v*ry truly   yourr




                                                                       8.   rmaa bioorhaql
                                                                                 Arairtaat

         RDMtf0